  

    

Case 2:20-mj-00040-DM Document1 Filed 03/03/20 Page 1 of 2

MINUTE ENTRY
MARCH 3, 2020
DOUGLAS, M. J.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA
UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS NO. 20-40
IRAN HONORE SECTION: MAG

INITIAL APPEARANCE

APPEARANCES: X_DEFENDANT WITHWITHOUTCOUNSEL

X_ASSISTANT U.S. ATTORNEY INGA PETROVICH

___ INTERPRETER
Designated by Court and sworn. Time: .M to M.

 

 

 

 

X/ DEFENDANT WAS ADVISED OF HIS RIGHTS

_X/ READING OF THE SUPERSEDING INDICTMENT FROM NORTHERN DISTRICT OF OHIO
READ WAIVED (SUMMARIZED

_/ DEFENDANT INFORMED THE COURT THAT COUNSEL WOULD BE RETAINED

x REQUESTED COURT-APPOINTED COUNSEL; SWORN RE FINANCIAL STATUS

X) FEDERAL PUBLIC DEFENDER APPOINTED TO REPRESENT THE DEFENDANT

_/DEFENDANT FOUND NOT TO BE LEGALLY INDIGENT

 

MJSTAR: 00: O 6

 

 

 
Case 2:20-mj-00040-DM Document1 Filed 03/03/20 Page 2 of 2

_/ BOND SET AT

 

 

SPECIAL CONDITIONS: (1) HE SHALL NOT COMMIT A FEDERAL, STATE OR LOCAL
CRIME DURING THE PERIOD OF RELEASE; (2) HE SHALL NOT INTERFERE WITH,
INTIMIDATE, THREATEN, HARM, OR INFLUENCE ANY JUROR, GOVERNMENT
WITNESSES, VICTIMS OR FEDERAL AGENTS.

 

 

 

X

_/ DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL

_/ DEFENDANT RELEASED ON BOND

K DEFENDANT INFORMED THAT PRELIMINARY HEARING/REMOVAL HEARING/

ARRAIGNMENT IS SET FOR WManck u } 2020 at A pm

__/ HEARING TO DETERMINE COUNSEL IS SET FOR

 

X) DEFENDANT INFORMED THAT DETENTION HEARING IS SET FOR
WManack (7, MA at Apm

_/ DEFENDANT ORDERED TO RE-APPEAR FOR PRELIMINARY HEARING/AREMOVAL

Cfearnydl aRRAIGNMENTIDETENTION HEARING/HEARING TO DETERMINE COUNSEL

WITH COUNSEL

 

 

 
